Citation Nr: 1713096	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  04-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

3.  Entitlement to initial ratings in excess of 0 percent from October 1, 2002, 10 percent from January 29, 2004, and 30 percent from April 3, 3009, for an anxiety disorder with primary insomnia.

4.  Entitlement to initial rating in excess of 30 percent from August 18, 2011, for an anxiety disorder with primary insomnia.

5.  Entitlement to a separate compensable rating for a right hip disability rated as part of a combined 10 percent disability rating for degenerative joint disease of the hips and shoulders from October 1, 2002, and entitlement to a separate rating in excess of 10 percent from April 3, 2009.

6.  Entitlement to separate compensable rating for a left hip disability rated as part of a combined 10 percent disability rating for degenerative joint disease of the hips and shoulders from October 1, 2002, and entitlement to a separate rating in excess of 10 percent from April 3, 2009.

7.  Entitlement to separate compensable rating for a right shoulder disability rated as part of a combined 10 percent disability rating for degenerative joint disease of the hips and shoulders from October 1, 2002, and entitlement to a separate rating in excess of 10 percent from April 3, 2009.

8.  Entitlement to separate compensable rating for a left shoulder disability rated as part of a combined 10 percent disability rating for degenerative joint disease of the hips and shoulders from October 1, 2002, and entitlement to a separate rating in excess of 10 percent from April 3, 2009.

9.  Entitlement to an initial rating in excess of 20 percent for cervical spine early degenerative disc changes and herniated discs (cervical spine disability). 

10.  Entitlement to a total rating based on individual unemployability (TDIU) prior to April 14, 2011.

(Pursuant to a Board of Veterans' Appeal Memorandum dated October 21, 2016, the Veteran's claim for  higher initial ratings for tinea unguium, manus, and pedis rated as 10 percent disabling from October 1, 2002, and 30 percent from April 6, 2009, is the subject of a stay and will be adjudicated in a separate decision when the stay is lifted.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army from April 1982 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In March 2005, the Veteran testified at a hearing at the RO.  In October 2008, the Board remanded some of the above issues for additional development.  

While the appeal was in remand status, the RO granted the Veteran's service connected anxiety disorder with primary insomnia as well as his hip and shoulder disabilities higher and/or separate evaluations.  See rating decisions dated in July 2009, September 2014, and April 2016.  However, because none of these higher and/or separate evaluations were made effective the date of his claim, the Board has recharacterized these issues as they appear above.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Also see AB v. Brown, 6 Vet. App. 35 (1993).  Further, the appeal includes entitlement to a TDIU prior to April 14, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Lastly, service connection for disability associated with the left 4th and 5th fingers is no longer in appellate status because the RO granted the claim in an April 2016 rating decision.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 

The claims for a higher rating for an anxiety disorder with primary insomnia from August 18, 2011, separate and/or higher ratings for hip, shoulder, and cervical spine disabilities and for a TDIU prior to April 14, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the audiometric test results obtained during examination by a VA audiologist correspond to a numeric designation of no greater than I in the right ear and II in the left ear.

2.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's GERD has not been manifested adverse symptomatology that equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

3.  At all times from January 29, 2004, to August 17, 2011, the evidence shows that the Veteran's anxiety disorder with primary insomnia is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but not at least occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 10 percent for GERD have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7346 (2016).

3.  The criteria for an initial 30 percent rating, but no higher, are met for the Veteran's anxiety disorder with primary insomnia at all times from January 29, 2004, to August 17, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his bilateral hearing loss, GERD, and anxiety disorder with primary insomnia meet the criteria for higher ratings.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

a.  Bilateral Hearing Loss.

The Veteran's bilateral hearing loss is rated as non compensable under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Under Diagnostic Code 6100 the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

With the above criteria in mind, the Board notes that at the January 2003 VA examination the Veteran had puretone thresholds of 25, 35, 50, and 60 decibels in the right ear and puretone thresholds of 15, 40, 50, and 55 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 43 decibels in the right ear and 40 decibels in the left ear.  Speech recognition ability was 98 percent in the right ear and 96 percent in the left ear.

At the subsequent June 2005 VA examination, the Veteran had puretone thresholds of 25, 35, 50, and 60 decibels in the right ear and puretone thresholds of 15, 45, 50, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 43 decibels in the right ear and 44 decibels in the left ear.  Speech recognition ability was 90 percent in the right ear and 90 percent in the left ear. 

At an August 2007 audiological examination, the Veteran had puretone thresholds of 15, 30, 45 and 50 decibels in the right ear and puretone thresholds of 35, 50, 50, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 35 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability was 100 percent in the right ear and 92 percent in the left ear. 

At the April 2009 VA examination, the Veteran had puretone thresholds of 15, 30, 50, and 55 decibels in the right ear and puretone thresholds of 35, 45, 55, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 50 decibels in the right ear and 37.5 decibels in the left ear.  Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear. 

Lastly, the Veteran was examined by VA in April 2016.  At this examination, the Veteran had puretone thresholds of 25, 30, 50, and 55 decibels in the right ear and puretone thresholds of 40, 50, 55, and 75 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 40 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 100 percent in the right ear and 98 percent in the left ear.  It was also opined that the Veteran's bilateral hearing loss impacted his ordinary conditions of daily life in that the claimant had difficulty following conversations when it was noisy.

The Board also notes that treatment records document the Veteran's periodic complaints and treatment for bilateral hearing loss.  However, nothing in these treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of I and the left ear hearing loss, at its worst, is assigned a numeric designation of II.  These test scores do not show that the Veteran met the criteria for a compensable rating for his bilateral hearing loss.  Therefore, the Board finds that the claim for a compensable rating for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(a), at none of the above examinations did the Veteran have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(b), at none of the above examinations did the Veteran have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson.

In reaching this conclusion, the Board has not overlooked the various lay statements found in the record.  However, while the Veteran is competent and credible to report on what he can see and feel, the Board finds more probative the opinions provided by the medical experts at the VA examinations as to the severity of his hearing loss than his lay claims.  See Davidson; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

b.  GERD

The Veteran's GERD is rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Diagnostic Code 7346 provides a compensable, 10 percent rating, if the GERD's adverse symptomatology equates to a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent rating is warranted if adverse symptomatology equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

With the above criteria in mind, at the March 2003 VA examination the Veteran reported that he was first diagnosed with GERD on active duty in 1995 after complaining of heartburn and was treated with Zantac and Gaviscon.  The Veteran thereafter reported that he has continued using Gaviscon, rabeprazole, and other antacids plus a proton pump blocker.  It was thereafter opined that the Veteran's medical history included almost daily pyrosis since 1995 and reflux/regurgitation but did not include upper GI bleedings, dysphagia, hematemesis, melena, nausea, or vomiting.  On examination, the Veteran weighs 147 pounds; his abdomen was soft, depressible, and non-tender; there was no hepatosplenomegaly; and there was normal peristalsis.  As to the Veteran's general state of health including if he had anemia, the examiner opined that he was normal with no evidence of anemia.  As to the Veteran's nutrition including weight gain or loss, the examiner opined that he was well-nourished with no evidence of weight change recently. 

At the April 2009 VA examination, the Veteran complained of recurrent episodes of heartburn, epigastric discomfort, reflux, and regurgitation.  He also reported that he treated his adverse symptomatology with various medications and antacids.  Specifically, the Veteran reported having problems with daily heartburn, pyrosis, and substernal discomfort that lasted from 15 to 20 minutes and was relieved by antacids.  The Veteran also complained of three to four episodes a week of regurgitation and nausea.  The Veteran also complained of belching.  He denied having any problem with dysphagia, weight loss, vomiting, hematemesis, melena, and anemia as well as arm or shoulder pain related to his GERD.  The Veteran reported that he treats his GERD with a restricted diet as well as antacids and proton pump inhibitors.  The Veteran reported that his response to his treatment was fair.  On examination, the Veteran weighed 160 pounds.  The examiner thereafter opined that there were no signs of significant weight loss, malnutrition, or anemia.  The examiner also opined that the Veteran is not disabled and has no impairment due to his GERD.

Thereafter at the April 2016 VA examination, the Veteran complained of acidity and reflux that was relieved by prescription and over the counter antacid.  It was thereafter reported that the Veteran's GERD caused pyrosis, reflux, regurgitation, and nausea.  It was next reported that the Veteran had four or more episodes of nausea per year and the average duration of episodes of nausea was less than one day.  It was opined that he did not have any other physical findings, complications, conditions, signs, or symptoms.

The Board also notes that treatment records document the Veteran's periodic complaints and treatment for GERD.  However, the Board finds that nothing in these treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin.  Similarly, the Board has not overlooked the various lay statements found in the record.  However, while the Veteran is competent and credible to report on what he can see and feel, the Board finds more probative the opinions provided by the medical experts at the VA examinations as to the severity of his GERD.  See Davidson; Black. 

In summary, the record shows that the Veteran takes medications to control his GERD as well as documents his complaints of heartburn, pyrosis, substernal discomfort, regurgitation, reflux, nausea, and belching.  However, the Veteran specifically denied having a problem with dysphagia at the March 2003 and April 2009 VA examinations and it was not listed as one of his problems at the April 2016 VA examination.  Moreover, while the Veteran at the April 2009 VA examination  reported a problem with substernal discomfort, he did not make similar claims at the earlier March 2003 VA examination or the later April 2016 VA examination.  Likewise, the Veteran told the April 2009 VA examiner that his GERD did not cause arm or shoulder pain.  Furthermore, the record is negative for probative evidence that the Veteran's GERD caused considerable impairment of health.  In fact, the March 2003 VA examiner specifically opined the Veteran's general state of health was normal and he was well-nourished and the April 2009 VA examiner specifically opined that there were no signs of significant weight loss or malnutrition.  These opinions are not contradicted by any other medical evidence of record.  See Colvin.  

Given the above adverse symptomatology, the Board finds that most probative evidence of record shows that the criteria for a rating in excess of 10 percent for GERD are not met because it does not cause at least persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  See Owens.  Moreover, because the Veteran's adverse symptomatology was substantially the same at all times during the pendency of the appeal the Board finds that consideration of a staged rating is not warranted.  Fenderson. 

c.  Anxiety Disorder with Primary Insomnia

The Veteran's anxiety disorder with primary insomnia is rated as 0 percent disabling from October 1, 2002, 10 percent disabling from January 29, 2004, and 30 percent disabling from April 3, 3009, under 38 C.F.R. § 4.130, Diagnostic Code 9413.  

Initially, the Board notes that it is remanding the claim for a higher evaluation for an anxiety disorder with primary insomnia for the period from August 18, 2011.  Therefore, the below discussion will be limited to whether the Veteran met the criteria for higher evaluations at any time from January 29, 2004, to August 17, 2011.  See Fenderson.

In this regard, under Diagnostic Code 9413 a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Id. at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

Under the DSM IV a GAF score of 41 to 50 suggests that the psychiatric disability is manifested by serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job) and/or some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .).  A GAF score of 51 to 60 suggests that the psychiatric disability is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 suggests that the psychiatric disability is manifested by [s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71 to 80 suggests that the psychiatric disability is manifested by [i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning . . . .

With the above criteria in mind, the Board notes that at his January 2003 VA examination the Veteran reported that he had been prescribed sleeping medications since 2001.  Occupationally, it was reported that the Veteran had been unemployed since leaving the service in October 2002.  Socially, it was reported that he lived with his wife and an adult son.  The Veteran thereafter reported that before retiring from service he had been having problems at work because of his irritability made him aggressive, because and he was very strict, and because he criticized his co-workers; reported that he was unable to sleep (only 4-5 hours a night); and reported that he was smoking and drinking a lot.  On examination, the Veteran's mood was anxious and his affect was constricted.  However, he was clean, adequately dressed, and groomed.  He was alert and oriented times three.  His attention, concentration, and memory were good.  His speech was clear and coherent.  He was not hallucinating. He was neither suicidal nor homicidal.  His insight and judgment were fair.  He exhibited good impulse control.  His GAF was 80.  

When next examined by VA in May 2005, the examiner noted that the Veteran was now receiving treatment at VA for his anxiety.  Occupationally, it was reported that the Veteran has been working for a year.  Socially, it was reported that he lived with his wife and one of his adult sons.  The Veteran thereafter reported that he was having problems with occasional anxiety, tension, irritability, and insomnia.  On examination, his mood was anxious.  However, he was appropriately dressed, had adequate hygiene, was spontaneous, established eye contact, was alert and in contact with reality, had no evidence of psychomotor retardation or agitation, and his thought process was coherent and logical.  Additionally, there was no looseness of association, no disorganized speech, no evidence of delusions, and no evidence of hallucinations.  The Veteran did not have phobias, obsessions, panic attacks, or suicidal ideas.  His affect was broad and appropriate.  He was oriented in person, place, and time.  His memory for recent, remote, and immediate events was intact.  His abstraction capacity was normal.  His judgement was good.  His insight was adequate.  There was no impairment of thought process and communication.  There was no evidence of inappropriate behavior.  It was opined that the signs and symptoms described above were not interfering with employment or social functioning.  His GAF was 70.  

At the subsequent April 2009 VA examination, it was reported that the Veteran sought psychiatric treatment in 2008 and was currently on psychiatric medications including for problems sleeping.  It was also noted that the Veteran had not worked since 2006.  The Veteran thereafter reported that he was having daily problems with an anxious mood, mood swings, isolation, frequent fights with his wife, poor impulse control, irritability, and intolerance.  On examination, his mood was anxious, he showed psychomotor activity (i.e., hand wringing and hyperactivity), his speech was rapid and hesitant but spontaneous and clear, and he thought process was racing.  It was also opined that his impulse control was only fair.  It was next opined that he had mildly impaired recent and immediate memories but a normal remote memory.  However, he was clean, casually dressed, and maintained his hygiene; his affect was appropriate; his attention and memory were intact; and he was oriented in person, place, and time.  He also did not have delusions or hallucinations; his thought content was unremarkable; he understood the outcome of his behavior; he had insight into his problem; he did not have sleep impairment; he did not have inappropriate behavior; and he did not have panic attacks; and he did he have homicidal or suicidal ideation.  His GAF was 60.  

The April 2009 examiner also provided an opinion as to the adverse impact the Veteran's non service-connected alcohol dependence had on his employability.  However, because the examiner was able to distinguish between the adverse symptomatology caused by his service-connected anxiety disorder and non service-connected alcohol dependence, the Board finds that it need not consider this other adverse psychiatric symptomatology.

VA treatment records from January 29, 2004, to August 17, 2011, also periodically documented the Veteran's complaints and treatment for anxiety disorder with primary insomnia.  In this regard, treatment records document his complaints of being anxious and having trouble sleeping.  See, e.g., VA treatment records dated in April 2003, December 2004, and April 2011.  They also report that his mood was anxious.  See, e.g., VA treatment record dated in June 2011.  In addition, they report that he was taking psychiatric medication.  See, e.g., VA treatment record dated in April 2011.  They also show his GAF score was 65 in April 2003 and 60 in April 2011.  However, the Board finds that nothing in the treatment records show the symptoms due to the Veteran's anxiety disorder with primary insomnia to be worse than what was seen at the above VA examinations.  See Colvin.

Initially, the Board notes that one of the specifically enumerated adverse symptomatology VA is directed to consider when adjudicating whether the criteria for a 30 percent rating for a psychiatric disorder have been met is chronic sleep impairment and the most probative evidence of record includes evidence of his sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  The Board also finds that the most probative evidence of record includes evidence of an anxious mood, constricted affect, psychomotor activity, rapid and hesitant speech, a racing thought process, fair impulse control, and/or mildly impaired recent and immediate memories.  Therefore, the Board finds that the evidence, both positive and negative, as to whether the criteria for a 30 percent rating for an anxiety disorder with primary insomnia have been met is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it has and a 30 percent rating is warranted since October 1, 2002.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413.  Moreover, because the Veteran's adverse symptomatology was substantially the same at all times during the pendency of the appeal the Board finds that consideration of a staged rating is not warranted.  Fenderson. 

However, the Board finds that a rating in excess of 30 percent is not warranted at any time from service connection to August 17, 2011.  In this regard, while the Veteran reported that he has not worked since 2006, nothing in the record shows that he stopped working solely because of his service-connected anxiety disorder with primary insomnia.  The Board finds that this shows no more than occasional occupational impairment.  Moreover, while the record is silent as to the Veteran having friends, it shows that despite the arguing that he has stayed married to the same women for decades and that he lives with both his wife and one of his two adult sons.  The Board finds these social interactions imply no more than minimal social impairment.  In addition, the Board finds that the adverse symptomatology seen by the January 2003 VA examiner (i.e., his mood being anxious and his affect being constricted), the May 2005 VA examiner (i.e., his mood being anxious) and the subsequent April 2009 VA examiner (i.e., his mood being anxious, psychomotor activity, his speech being rapid and hesitant, his thought process racing, fair impulse control, and mildly impaired recent and immediate memories but a normal remote memory) are more appropriable characterized as causing occupational and social impairment with reduced reliability and productivity as opposed to occupational and social impairment with deficiencies in most areas.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  In this regard, the Board notes that the record is negative for adverse symptomatology such as circumstantial, circumlocutory, or stereotyped speech and/or difficulty in understanding complex commands or impairment of short-and long-term memory despite the adverse symptomatology reported by the April 2009 VA examiner.  More importantly, the VA examiners were almost uniform in finding that the Veteran was clean, casually dressed, and maintained his hygiene; was oriented in person, place, and time; he did not have delusions or hallucinations; his thought content was unremarkable; he understood the outcome of his behavior; he had insight into his problem; he did not have inappropriate behavior, he did not have panic attacks; and he did not have homicidal or suicidal ideation.  

Lastly, the Board finds that given the adverse symptomatology documented in the record, that the severity of the Veteran's anxiety disorder with primary insomnia is best characterized by the GAF score of between 61 and 65 found in the record, as opposed to 60 or 70 and 80, which suggests that his anxiety disorder with primary insomnia is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  See DSM IV; Owens.  Therefore, the Board finds that the most probative of the Veteran's GAF scores also weigh in favor of finding that his anxiety disorder with primary insomnia is best characterized as causing no more than occupational and social impairment with reduced reliability and productivity.  

In these circumstances, the Board finds the preponderance of the evidence shows that the Veteran's anxiety disorder with primary insomnia does not produce occupational and social impairment with deficiencies in most areas due to his various symptoms as to meet the criteria for the next higher, 50 percent, evaluation at any time the grant of service connection.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9413.


ORDER

An initial compensable rating for bilateral hearing loss is denied at all times during the pendency of the appeal.

An initial rating in excess of 10 percent for GERD is denied at all times during the pendency of the appeal.

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for anxiety disorder with primary insomnia, but no more, is granted effective October 1, 2002.


REMAND

As to the claims for separate and/or higher ratings for hip, shoulder, and cervical spine disabilities, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, range of motion studies reflecting the Veteran's pain on both active and passive motion, in weight-bearing and nonweight-bearing are not found in the reports from the appellant's most recent VA examinations in April 2016 or in any of his earlier VA examinations.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

When adjudicating these claims, the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion as well as consider whether the criteria for separate compensable ratings for the hips and shoulders were met at any time from October 1, 2002, to April 3, 2009.  See 38 C.F.R. § 4.40, 4.45; 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011).

As to the claim for an initial rating in excess of 30 percent for an anxiety disorder with primary insomnia from August 18, 2011, the record shows that the Veteran underwent a psychiatric hospitalization from October 2011 to September 2011.  However, the Veteran's complete treatment records from this period of hospitalization do not appear in the claims file.  Therefore, the Board finds that a remand to obtain these VA treatment records is required before the Board can adjudicate this issue.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Given the above development, the Board finds that while the appeal is in remand status the Veteran should be afforded another VA examination to ascertain the current severity of his psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As the claim for a TDIU prior to April 14, 2011, because adjudication of this claim is inextricably intertwined with the above ratings claims.  See 38 U.S.C.A. §§ 5103A; Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED for the following actions:

1.  Associate with the claims file the Veteran's post-June 2011 treatment records from the San Juan VA Medical Center including from his October 2011 to September 2011 psychiatric hospitalization.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his hip, shoulder, and cervical spine disabilities since October 1, 2002.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his hip, shoulder, and cervical spine disabilities since October 1, 2002.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all hip, shoulder, and cervical spine pathology found to be present.  The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

(i) the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each hip and shoulder as well as the cervical spine; 
(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of each hip and shoulder as well as the cervical spine since October 1, 2002 (i.e., the extent of the Veteran's pain-free motion); and 
(iii) in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.
(iv)  The examiner should state whether the cervical spine disability is productive of any incapacitating episodes since 2002, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the severity of his psychiatric disability since August 18, 2011.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide a comprehensive opinion as to the adverse symptomatology attributed to the Veteran's service-connected psychiatric disorder.  The examination report must include a complete rationale for all opinions expressed.  

6.  Then adjudicate the claims.  As to the musculoskeletal rating claims, the AOJ should be mindful of the Court's holdings in DeLuca and Mitchell regarding painful motion as well as consider whether the criteria for separate compensable ratings for the hips and shoulders were met at any time from October 1, 2002, to April 3, 2009.  See 38 C.F.R. § 4.40, 4.45; 4.59; Burton.  As to the psychiatric rating claim, the AOJ should be mindful of 38 C.F.R. §§ 3.102, 4.125(b) and Mittleider.

7.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) which includes notice of, among other things, 38 C.F.R. §§ 3.102, 4.125(b) and the laws and regulations governing TDIUs as well as notice of all evidence added to the claims file since the last SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


